TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00141-CV


Shawna Loehr and Laverne Cooper, Appellants

v.

Texas Department of Family & Protective Services, Appellee




FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
NO. 08-12,319, HONORABLE BENTON ESKEW, JUDGE PRESIDING


O R D E R
PER CURIAM 
		This is an appeal of a trial court judgment terminating the parent-child relationship
between Shawna Loehr and her three biological children.  Laverne Cooper, who is unrelated to
the children, intervened in the termination case and sought custody, alleging that Loehr had
relinquished possession and control of the children to her.  Following a jury trial, the trial court
rendered judgment terminating the parent-child relationships between Loehr and the three children (1)
and granting managing conservatorship of the children to the Texas Department of Family &
Protective Services.  Thereafter, Loehr and Cooper filed separate notices of appeal from the
trial court's judgment.
		On September 9, 2009, Cooper filed a motion to dismiss her appeal.  No party filed
a response in opposition to Cooper's motion within ten days thereafter.  See Tex. R. App. P. 10.1(b),
10.3(a).  It does not appear that dismissing Cooper's appeal will prevent any party from seeking
relief to which it would otherwise be entitled or will prejudice the remaining parties.  See Tex. R.
App. P. 42.1(a)(1), (b).  Accordingly, we grant the motion and dismiss the appeal of Laverne Cooper. 
This appeal will continue under the style:  Shawna Loehr v. Texas Department of Family &
Protective Services. 
	It is so ORDERED September 30, 2009.


Before Patterson, Puryear and Pemberton
1.   The judgment also terminated the parent-child relationships between the children and their
respective fathers.  The fathers have not appealed.